Name: Commission Regulation (EEC) No 1029/89 of 20 April 1989 laying down to what extent applications for issue of export licences submitted during April 1989 for beef and veal products which may benefit from special import treatment in a third country may be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 110/18 Official Journal of the European Communities 21 . 4 . 89 COMMISSION REGULATION (EEC) No 1029/89 of 20 April 1989 laying down to what extent applications for issue of export licences submitted during April 1989 for beef and veal products which may benefit from special import treatment in a third country may be accepted Whereas the quantities for which licence applications have been lodged for the second quarter of 1989 are lower than those available ; whereas these applications can , therefore, be met in full, HAS ADOPTED THIS REGULATION : Article 1 The applications for export licences lodged for the beef and veal referred to in Regulation (EEC) No 2973/79 for the second quarter of 1989 shall be met in full . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2931 /79 of 20 December 1979 on the granting of assistance for export of agricultural products which may benefit from a special import treatment in a third country ('), and in particular Article 1 (2) thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (2), as last amended by Regulation (EEC) No 571 /89 (3), Whereas Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the appli ­ cation of the system of import and export licences in the beef and veal sector (4), as last amended by Regulation (EEC) No 3182/88 (^ lays down, in Articles 14 and 15, detailed rules for export licence applications for the products referred to in Article 1 of Commission Regula ­ tion (EEC) No 2973/79 (% as last amended by Regulation (EEC) No 3434/87 (J) ; whereas Article 15 (6) (c) of Regu ­ lation (EEC) No 2377/80 requires the Commission, where the quantities in respect of which licences are applied for exceed the quantities available, to reduce the quantities requested by a fixed percentage ; Whereas Commission Regulation (EEC) No 2973/79 fixed the quantities of meat which might be exported on special terms for the second quarter of 1989 ; Article 2 Applications for licences in respect of the meat referred to in Article 1 may be entered in accordance with Articles 14 and 15 of Regulation (EEC) No 2377/80 during the first 10 days of the third quarter of 1989, the total quan ­ tity available being 2 500 tonnes. Article 3 This Regulation shall enter into force on 21 April 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 April 1989 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 334, 28. 12. 1979, p. 8 . 0 OJ No L 148, 28 . 6. 1968, p. 24.M OJ No L 61 , 4. 3 . 1989, p. 43. ( ¦) OJ No L 241 , 13. 9 . 1980, p. 5. (0 OJ No L 283, 18 . 10 . 1988, p. 13 .M OJ No L 336, 29. 12. 1979, p. 44. fa OJ No L 327, 18 . 11 . 1987, p. 7.